946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.George GRANT, Appellant.
No. 90-3179.
United States Court of Appeals, District of Columbia Circuit.
April 12, 1991.

Appeal from the United States District Court for the District of Columbia, Cr. No. 90-0091;  June L. Green, J.
Before RUTH BADER GINSBURG, CLARENCE THOMAS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of counsel.   After full review of the issues presented, the court is satisfied that appropriate disposition of the appeal does not warrant a published opinion.   See D.C.Cir.R. 14(c).


2
Based on the officers' testimony, which the district court credited, Grant was not "in custody" when the police found him lying on the ground and asked, without follow-up, where had he come from.   Grant therefore established no violation of  Miranda v. Arizona, 384 U.S. 436 (1966);  the search warrant was lawfully obtained;  and the district court properly denied the motion to suppress physical evidence.   We note, furthermore, that Grant did not argue in the district court that the removal of the plastic bag from his shirt pocket violated his fourth amendment rights.   He is therefore not positioned to urge that argument on appeal.   See Fed.R.Crim.P. 12(f).   It is accordingly


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).